DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed for application 17/368,083 after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 7 July 2022 has been entered.
Claims 1, 10, and 19 have been amended, and claims 2, 11, and 20 have been canceled.
The prior art rejections as presented in the previous Office action have been withdrawn in light of Applicant’s arguments and the amendments to the claims
Claims 1, 3-10, 12-19, and 21-27 remain pending in the application and have been fully considered by the examiner. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 11 August 2022 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Response to Arguments
Applicant’s primary argument is directed to:
(A)	Claim 1 is patentable under 35 U.S.C. 101 as not being directed to an abstract idea without reciting significantly more. Specifically, Applicant argues (with reference to paragraphs [0003], [0039], [0124], [0128], and [0153] of the instant specification), that the components or steps of the invention as described in the specification provide a particular improvement under Step 2A of patent-eligibility analysis. Applicant argues that “the specification describes the invention such that the improvement (i.e., the automated processing of and performance of actions on websites so that complex tasks may be automatically effectuated at a holistic level, thus allowing automated tasks to be executed across multiple websites / machine-accessible public computing platforms) is apparent to one of ordinary skill in the art” (see Applicant’s remarks, pages 10-14), independent claims 10 and 19 are patentable for similar reasons, and claims 3-9, 12-18, and 21-27 are patentable as depending upon claims 1, 10, and 19, respectively.

Regarding (A), Examiner respectfully disagrees with this argument, for the reasons as discussed in the 35 U.S.C. 101 rejection presented below. Further, with respect to the claimed subject matter providing a particular improvement, Examiner does not believe that the claim itself reflects any improvement disclosed in the specification, or includes components or steps of the invention that provide an improvement disclosed in the specification. Specifically, the method does provide any meaningful limit on the computer implementation of the abstract idea beyond performing generic computer functions (the “plurality of discrete tasks on the plurality of machine-accessible public computing platforms on one or more websites”) with generic computer components of a computerized system. 
It is noted that based on the plain language of the claim, wherein limitations are recited in the alternative, there is an embodiment wherein no task is executed, and tasks are only delegated to one or more human actors. This does not provide a specific improvement over prior system, resulting in improved operation of a website. As such, the claim as a whole does not integrate the mental process into a practical application and is directed to the recited judicial exception. Therefore, this argument is unpersuasive.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-10, 12-19, and 21-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1, 3-10, 12-19, and 21-27 are directed to the abstract idea of a mental process, as explained in detail below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
First, Examiner notes that due to the claim 1 language in the steps “determining if any of the plurality of discrete tasks failed to achieve its discrete goal; if a specific discrete task failed o achieve its discrete goal, defining a substitute discrete task having a substitute discrete goal…” being recited in a conditional form, logically the “executing the substitute discrete task” step does not need to be performed when it is determined that the specific discrete task successfully achieved its discrete goal. Thus, in the event it is determined that the specific discrete task successfully achieved its discrete goal, only the steps of “defining a data description model and a function model…; processing a complex task…; executing the plurality of discrete tasks…includes one or more of: executing…; and collaboratively delegating” need to be performed in the method as recited (see Ex parte Schulhauser 2013-007847 (P.T.A.B. Apr. 28, 2016)). Further, it is noted that while the “determining if any of the plurality of discrete tasks failed to achieve its discrete goal” step as written require some determination, the language does not require a determination that the discrete task failed to achieve its discrete goal.
As per claim 1, and similarly for claims 10 and 19, the claim recites, in part, a computer-implemented method for processing a complex task, comprising steps of: … defining a data description model and a function description model corresponding to a website on one or more of a plurality of machine-accessible public computing platforms, wherein the function description model includes one or more actions that are performable on the website; processing a complex task to define a plurality of discrete tasks each having a discrete goal…determining if any of the plurality of discrete tasks failed to achieve its discrete goal; executing the plurality of discrete tasks on the plurality of machine-accessible public computing platform on one or more websites using the data description model and the function description model corresponding to the website, wherein executing the plurality of discrete tasks on the plurality of machine-accessible public computing platforms using the data description model and the function description model corresponding to the website includes one or more of: … collaboratively delegating the execution of the plurality of discrete tasks among one or more machine actors and/or one or more human actors; determining if any of the plurality of discrete tasks failed to achieve its discrete goal; and if a specific discrete task failed to achieve its discrete goal, defining a substitute discrete task having a substitute discrete goal, wherein the substitute discrete task is defined as a modification of any of the plurality of discrete tasks as a result of one or more previously-executed discrete tasks... These steps describe the concept of a mental process, which corresponds to concepts identified as abstract ideas by the courts. The concept described in claim 1, and similarly for claims 10 and 19, is not meaningfully different than those found by the courts to be abstract ideas. As such, the description in claim 1, and similarly for claims 10 and 19, of processing a complex task is an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of “a computing device” for executing the method, a “plurality of machine-accessible public computing platforms”,  “executing the plurality of discrete tasks on the plurality of machine- accessible public computing platforms on one or more websites without human intervention using the data description model and the function description model corresponding to the website”, and “executing the substitute discrete task”. The computing device and plurality of machine-accessible public computing platforms are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, executing discrete tasks on a system is merely insignificant extrasolutionary activity. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional elements of “a computing device” for executing the method, a “plurality of machine-accessible public computing platforms”, “executing the plurality of discrete tasks on the plurality of machine- accessible public computing platforms on one or more websites without human intervention using the data description model and the function description model corresponding to the website”, and “executing the substitute discrete task”. The “computing device” and “plurality of machine-accessible public computing platforms” are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions amount to no more than implementing the abstract idea with a computerized system. The use of generic computer components process a task does not impose any meaningful limit on the computer implementation of the abstract idea. Further, executing discrete tasks on a system is merely insignificant extrasolutionary activity that doesn't integrate the abstract idea into a practical application Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
As per claims 3, 12, and 21 the claims recite the additional limitation wherein failing to achieve its discrete goal include one or more of: an immediate total failure of the discrete goal; an immediate partial failure of the discrete goal; a retroactive total failure of the discrete goal; and a retroactive partial failure of the discrete goal, features which only further describe the abstract idea itself. Therefore, claims 3, 12, and 21 do not include features that amount to significantly more than that idea.
As per claims 4, 13, and 22 the claims recite the additional limitation wherein processing the complex task to define a plurality of discrete tasks each having a discrete goal includes: gathering information concerning the complex task, features which only amount to mere data gathering. Therefore, claims 4, 13, and 22 do not include features that amount to significantly more than that idea.
As per claims 5, 14, and 23 the claims recite the additional limitation wherein processing the complex task to define a plurality of discrete tasks each having a discrete goal includes: gathering information concerning the plurality of discrete tasks, features which only amount to mere data gathering. Therefore, claims 5, 14, and 23 do not include features that amount to significantly more than that idea.
As per claims 6, 15, and 24 the claims recite the additional limitation wherein processing the complex task to define a plurality of discrete tasks each having a discrete goal includes: optimizing the plurality of discrete tasks, features which only further describe the abstract idea itself. Therefore, claims 6, 15, and 24 do not include features that amount to significantly more than that idea.
As per claims 7, 16, and 25 the claims recite the additional limitation wherein the plurality of machine- accessible public computing platforms includes: a plurality of ecommerce computing platforms coupled to the internet, features which only further describe the abstract idea itself. Therefore, claims 7, 16, and 25 do not include features that amount to significantly more than that idea.
As per claims 8, 17, and 26 the claims recite the additional limitation wherein processing the complex task to define a plurality of discrete tasks each having a discrete goal includes one or more of: processing the complex task to define a plurality of discrete tasks each having a discrete goal via one or more predefined rules; processing the complex task to define a plurality of discrete tasks each having a discrete goal via one or more ML-defined rules; and processing the complex task to define a plurality of discrete tasks based, at least in part, upon human intervention, features which only further describe the abstract idea itself. Therefore, claims 8, 17, and 26 do not include features that amount to significantly more than that idea.
As per claims 9, 18, and 27 the claims recite the additional limitation wherein the complex task is based upon a defined goal, features which only further describe the abstract idea itself. Therefore, claims 9, 18, and 27 do not include features that amount to significantly more than that idea.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-10, 12-19, and 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding claim 1, it is unclear how claimed executing the plurality of discrete tasks includes “collaboratively delegating the execution of the plurality of tasks…”. More specifically, this limitation is contradictory, as delegating a task for execution is not itself and act of executing; no execution appears to occur. Applicant is requested to clarify the claim language.
Claims 10 and 19 are rejected as being indefinite for similar reasons as recited above.
The remaining claims, not specifically mentioned, are rejected for similar reasons as recited with regard to their base claim above.

Allowable Subject Matter
Claims 1, 3-10, 12-19, and 21-27  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 and 35 U.S.C. 112(b) set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174. The examiner can normally be reached Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN R LABUD/            Examiner, Art Unit 2196